ORIGINAL                                          08/25/2020



                                                                                      Case Number: DA 20-0277




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause No. DA 20-0277


BRANDY J. PERSOMA,
    Petitioner/Appellant,
                                                       ORDER GRANTING 30 DAY
 v.                                                    EXTENSION TO FILE OPENING
                                                       BRIEF
 TYLER S. PERSOMA,
   Respondent/Appellee,



         Upon Appellant's Motion for a thirty (30)day extension oftime to file her

opening brief pursuant to Mont. R. App. P. Rule 26, and for good cause shown:

         IT IS HEREBY ORDERED that Appellant is granted a thirty day extension

of time up to and including until September 29, 2020 in which to file her opening

brief.

                 DATED this Z-'3 day of August, 2020.




                                                                        F
cc:      Brandy J. Persona, P.O. Box 30812, Billings, MT 59107
         Daniel L. Ball, P.O. Box 2502, Billings, MT 59103               AUG 2 5 2020
                                                                       Bowen Greenvvooct
                                                                     Clerk of Supreme Court
                                                                        State of Montana